ON APPLICATION FOR REHEARING
No. 2102.
Decided January 9, 1951.
By THE COURT:
This is an application for rehearing in which the appellant appears to misconstrue the charge against him and of which he was found guilty. He was not being charged with having made an illegal sale as urged in his brief, but only of having offered real property for sale in violation of §6373-42 Par: 2® GC.
The record discloses that the property involved herein was offered for sale by means of an advertisement in a local newspaper and to which Mr. Bullard responded. It reveals further that the appellant’s attorney gave him no advice on this matter but only on the legality of the sale of the land contract. He consulted counsel after the offer to sell had been made but before completion of the same. Therefore it cannot be said that he acted upon the advice of counsel. We find no denial of due process of law to this appellant because the finding of facts by the Real Estate Board is final since an appeal from a ruling of the Board may be had on questions of law only and not on law and fact. The Board was not acting as a court vested with judicial powers within the meaning of the Constitution. It was created by the Legislature as an administrative agency for the purpose of administering the laws applicable to real estate brokers and it was in the exercise of this power that the order complained of was issued.
In State, ex rel. v. Harmon, 31 Oh St 250, it is said:
“The authority to ascertain facts, and to apply the law to the facts when ascertained, appertains as well to the other departments of government as tq the judiciary.”
In Fassig v. State, ex rel. Turner, 95 Oh St 232, that power which may be conferred upon tribunals other than courts is well defined in syllabus 2:
“The line which separates power to make laws from, power to interpret and apply laws is not exactly defined. The legislature cannot confer upon tribunals, other than courts, powers which are strictly and conclusively judicial. Brat in providing for the enforcement of its enactments, it may *127clothe administrative officers with power to ascertain whether certain specified facts exist, and thereupon to act in a prescribed manner, without delegating to such officers legislative or judicial power within the meaning of the constitution."
In the case of City of Cincinnati v. Wright, 77 Oh Ap 261, the Court held that a license to operate a motor vehicle may be revoked by an administrative officer without judicial interference in the proper exercise of such power, syllabus 3 providing:
“The granting, suspension, or revocation of licenses to operate motor vehicles are legislative and executive functions, and power to grant, suspend and revoke can be conferred upon administrative officers without judicial interference, in the proper exercise of such power. Such power has been conferred upon the registrar of motor vehicles by §§8296-17, 6296-18a, 8296-18b, GC and cognate sections of the General Code."
See also 8 O. Jur. 308, Section 204; 42 Am. Jur. 449, Section 116.
The application will be denied.
MILLER, PJ, HQRNBECK and WISEMAN, JJ, concur.